Title: From William Stephens Smith to Abigail Smith Adams, 12 August 1811
From: Smith, William Stephens
To: Adams, Abigail Smith



Dear Madam
Lebanon august 12th, 1811

I have received your affectionate and interesting Letter of the 23d. of July you have conversed with the Doctor, but omit to mention his name, you say it is his opinion “that no outward application should be made, and that mrs: Smith’s general state of health is so good as not to threaten any present danger, he does not pronounce it to be a cancer, tho he cannot say, but that it may terminate in one. It may remain in its present state many years, unless improper applications should be made, he advises the use of the Hemlock Pills” the Doctor will excuse me if I say, the above opinion reminds me of Tom Paines point no point in his sailing up the Delaware
But Knowing as I do that hemlock is the principal medicine recommended in cases of Cancer, I have no doubt in my mind, but he conceives this to be the disorder, Mrs: Smith in her letter of 11th. July say’s the doctors opinion is that it is an obstructed Gland (granted) and what is a cancer? it is a hard indolent tumour seated in some of the Glands; as the Breast, armpits &c. If the tumour becomes less unequal, of a livid, blackish or leaden colour attended with violent pain, it is (plainly) called an occult cancer. When the skin is broken and an Ichorous fœtid matter is discharged it is (plainly) called an open or ulcerated cancer.
If no outward application is to be made to draw the complaint to the surface and force it to assume a character, so that a decided opinion may be formed and specific remedies applied, does he mean that it should be permitted to disperse its malignancy thro’ the whole frame, untill health and vigour of constitution is destroyed, that when ultimately it shews itself, the whole frame is so contaminated and debilitated, that in all human probability external applications can have no possible effect, and we must wait in pensive melancholy silence the sure inevitable calculated approach of death? No. my opinion is, as the complaint in the doctors mind is a non-descript, but that it may terminate in a cancer, it had better be drawn forth in the first instance and forced to take its station, then we shall know what remedies are to be used and where to apply them and what internal medicine will best aid them
The cancer is decidedly under the command of known species, and piquant cures have been made in this state, let the doctor make it unfold itself so as to decide the use of the Knife—In my opinion the proper medicine and external applications had better be attended to, and administered, when the afflicted enjoys a good state of health supported by an uninjured constitution and can boyantly bear what little inconvenience may arise from the operation of medicine and the effects of external applications, than to wait the slow operation of time, untill the whole frame is affected and of course debilaty ensuing, the recovery will be twenty to one against us.—The doctor advises simply the use of hemlock pills these pills are of a very slow operation, and their effect is almost if not entirely unnoticed by the patient, the only indication which can be had when it is proper to stop taking them, for some day’s, is, when the head is affected and a dizziness, succeeded by a langour in the brain is noticed, these hints of a necessary check if too frequently experienced may prove suddenly fatal, or be attended with mental derangement—However Doctor Stork of Vienna recommends the extract of the hemlock plant as very efficacious in cancers of every kind, he does not pretend to fix the time in which a cancer may be resolved by the use of hemlock, but he say’s he has given it for above two years in large doses without any apparent benefit; nevertheless the patient was cured by persisting in the use of for six months longer. This at least is encouragement for giving it a fair trial. The powder of hemlock is by some preferred to the extract, they are both made of the fresh leaves, and may be used in the same manner, Doctor Nicholson of Berwick say’s, he gradually increased the dose of the powder from a few grains to half a drachm and gave four drachms of it in the day with remarkably good effects. The Hemlock may also be used externally either as a poultice or fomentation—
If the pills recommended, are to aid the operation of the  plaister originally advised, perhaps they may operate on the blood, bile and interior fluids, jointly to produce a benificial effect, if the hope and calculation is a total dispersion—well and good. but if only internal remedies are applied, and they should fail in producing the desired effect, the whole frame becomes affected and the disorder should then assume a decided Character the applications for the cure of an open and ulcerated cancer, and a change of medicine and particular diet is requisite, recourse must be had to alternatives, and the dernier resort of medical men, in such cases, is Calomel which may produce the desired effects—but when administered for a length of time, to a person debilitated, and on the decline of Life, the patient is too frequently left to drag out a miserable existance, under a strict regimen and an insupportable debility of the whole frame, untill exhausted nature surrenders at discretion and the patient sinks listlessly into the Silent Grave.
I am an advocate for prompt and decisive experiments to ascertain the nature of the complaint, and its decided character, this was to me the primary essential object of the visit, I hesitated to treat it as a cancer, least I should err,—but if it is a cancer, let it be pronounced so, and as I said before, I have no doubt, it can be promptly cured—If it is simply a swelling of the breast common to females from 40 to 50 years of age, too long unattended to, the Knowledge of the Doctor, and the attentions and experience of a tender Mother; with the enlivening society of an affectionate amiable Daughter, will I flatter myself shortly tranquilize the feeling’s of an affectionate husband & father—
You say my dear Madam “you hope I will not be impatient for the return of Mrs: Smith and Caroline, but that I will spare them to you as long as possible, that I may live many years to rejoice in them, but that neither her father nor yourself can expect to remain much longer infirmities encrease—but you will not damp the joy’s before you, with a future case
I will wave the right to claim the performance of the duty imposed upon a Wife, viz that she shall quit father and mother and cleave unto her husband, for the last twenty five years, your dear daughter has fulfilled her duties as a Wife, friend and mother in a very exemplary manner; too to which I bear willing and cheerful testimony, founded on the solid basis of truth; now I will endeavour in some degree to repay the obligation in the quarter century to come, and if it will be in any degree productive of pleasurable sensations to you and her venerable and most respectable Father I will leave my mother and family and cleave unto my Wife, thus reversing the obligation connected with a marriage Contract;
I will never express a wish to seperate your only and lovely daughter from you in your declining age, I will make arrangements to come and reside near you, that she may be with you, and I with her, if a furnished House, or Genteel appartments could be hired near you such as Mrs: Smith approves of, let me know the amount of quarterly rent, I will make the necessary arrangements with a competent surplus for contingencies and come and take my modest station—I am done with public life, I seek only for retirement, which I can have in your neighborhood I suppose as well as on the banks of the Chenango, for at the time I failed the base attempt of Mr: Jefferson to destroy me on the Miranda question, I concluded that fortune had determined to make him the instrument of my destruction and I promptly determined no longer to attempt to render her propitious, but to immitate the example of Aristonines and singly brave her utmost anger, in consequence of my decision, she seems disposed to reconsider me with some degree of complacency she smiles at my fortitude and is somewhat disposed to relent, she finds she cannot shake me, and I am determined she shall never again deceive me so probably we shall in future go on together calmly, not being exposed to her flatteries, I can never be in any degree sufficiently subservient, to seek her smiles improperly—Perhaps you may be disposed to consider this proposition as shewing in some degree a want of that attention that is due to my own venerable, highly esteemed and much beloved Mother, this I think I can never be charged with, I leave her in the bosom of my Brother, with every disposition to contribute to her comfort, by an abundant supply of every thing she can wish or want thro’ life, and an ample provision for Nancy her only remaining Daughter, who has attended to her for years, with every assiduity that filial affection could dictate or parental solicitude could hope for, and be gratified with. Should she be at any time indisposed, I know my attendance upon her will be essential to her tranquility and peace of mind, of course on the first intimation of any indisposition, I can be with her in three day’s from Quincy, my absence in such a case will be readily assented to, by my dear Wife and Daughter.
Now my dear Madam you have the subject question in your own hands, subject only to the controul and guidance of your prudent Daughter for myself I will never make arrangements independent of her wishes, but will myself confirm and make fortune subservient to me, in this business, she may yet for a time circumscribe my circle of movement but she cannot check the fulfillment of this arrangement, should it meet with the approbation of the concerned—
So no more at present from / yours to serve—as we / Country Gent: sometimes conclude / Our Letters—
W: S: Smith